Title: From Alexander Hamilton to Henry Muhlenberg, 30 October 1799
From: Hamilton, Alexander
To: Muhlenberg, Henry


          
            Sir:
            NY. Ocr 30th—99
          
          I have received your letter of the Twenty seventh instant; and have written to Mr Miller the Asst. Qur  Mr General requesting him to have the obstacle to your march immediately removed—I have also  written to all the Superintendant of Military Stores desiring him to have supply your men with woolen overalls.
          with consin.
          Lt. Muhlenberg—
        